Citation Nr: 0831176	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-29 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Phoenix, Arizona in which the RO 
granted service connection for hemorrhoids and assigned a 
noncompensable evaluation effective December 20, 2001.  The 
appellant, who had active service from February 1952 to 
January 1954, appealed the assigned rating to the BVA.  
During the appeals process, the appellant moved from Arizona 
to Baton Rouge, Louisiana and his claims file was transferred 
to the RO in New Orleans, Louisiana.  The New Orleans RO 
issued the Statement of the Case in this case and also 
certified the appellant's appeal to the Board. 

The appellant testified at a personal hearing at the New 
Orleans, Louisiana RO before the undersigned Veterans Law 
Judge in August 2005.  Thereafter, the Board remanded the 
case for further development in May 2007.  The requested 
development has been substantially completed; and the case 
has been returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence of record reveals that the appellant's 
service-connected hemorrhoids are moderate in terms of 
severity and result in frequent rectal bleeding, itching and 
pain.  

3.  The medical evidence of record does not show that the 
appellant's service-connected hemorrhoids are thrombotic, 
irreducible or consist of excessive redundant tissue; nor 
does the evidence reveal that the appellant has a medical 
diagnosis of anemia secondary to frequent hemorrhoid bleeding 
or hemorrhoid fissures. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  

With respect to the appellant's claim of entitlement to an 
initial compensable disability rating for his service-
connected hemorrhoids, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to the 
initial adjudication of the appellant's claim, a letter dated 
in January 2002 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his (then) service 
connection claim.  The January 2002 letter informed the 
appellant that additional information or evidence was needed 
to support his initial service connection claim; and asked 
the appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  Subsequent 
to the granting of his service connection claim, the 
appellant was also provided additional VCAA notice as to what 
was necessary for the grant of an initial compensable 
disability rating. See May 2007 and April 2008 letters from 
the Appeals Management Center to the appellant.  Thereafter, 
the appellant's claim was readjudicated; and the appellant 
was provided a Supplemental Statement of the Case explaining 
the readjudication of his claim. Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 




In addition to the foregoing, the Board observes that the 
appellant's service medical records and VA treatment records 
have been obtained, to the extent possible. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
In this regard, the record shows that the appellant was 
afforded two VA examinations in April 2002 and May 2008 in 
connection with his hemorrhoids claim. 38 C.F.R. 
§ 3.159(c)(4).  The appellant's examinations appear to be 
thorough and adequate upon which to base a decision.  In 
making this finding, the Board has thoroughly analyzed the 
May 2008 examination report of record and concludes that even 
though the VA examiner failed to specifically address certain 
questions poised by the Board in its May 2007 decision, the 
information provided in the examination report itself and 
contained in VA medical records associated with the claims 
file that were clearly reviewed and discussed by the examiner 
in that report answers those questions.  As such, the Board 
finds that the May 2008 examination report substantially 
complies with the mandates set forth in the Board's May 2007 
decision. See also July 2008 appeal pre-certification review 
sheet (The appellant's representative reported that the case 
had been reviewed and was ready for certification to the 
Board); August 2008 Appellant's Brief, p. 2 (The appellant's 
representative stated that "[in] compliance with Stegall v. 
West, 11 Vet. App. 268 (1998), it appears the AOJ has made a 
concerted effort to comply with the instructions contained in 
the May 2007 remand from the Board").  

Also for the record, the Board observes that the U.S. Court 
of Appeals for Veterans Claims (the "Court") recently held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
appellant's service connection hemorrhoids claim was granted 
and a disability rating and effective date were assigned in 
the July 2002 rating decision on appeal.  Thus, VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged. See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the 
Board concludes that any error in failing to provide adequate 
pre-adjudicative notice under 38 U.S.C.A. § 5103(a) in 
regards to this now increased rating claim was harmless.  

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a compensable disability rating for the 
appellant's service-connected hemorrhoids.  As such, any 
questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered 
moot; and no further notice is needed. Dingess v. Nicholson, 
supra.  Therefore, since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless and proceeds 
with a merits adjudication of the appellant's claim. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

As set forth in the Introduction section above, the RO 
granted service connection for hemorrhoids in the July 2002 
rating decision on appeal and assigned a noncompensable 
disability evaluation effective December 20, 2001 pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7336.  However, the 
appellant contends that he should be assigned a compensable 
disability rating for his service-connected disorder in light 
of symptomatology the includes frequent bleeding, itching and 
pain. May 2003 statement with Notice of Disagreement; August 
2005 BVA hearing transcript.  While viewing the evidence in 
the light most favorable to the appellant in this case, the 
Board finds that the preponderance of the evidence is against 
the claim; and as such, the appeal must be denied. 

According to Diagnostic Code 7336, a noncompensable 
disability rating is assigned for external or internal 
hemorrhoids that are found to be mild or moderate in 
severity.  A 10 percent disability rating is assigned upon a 
showing of hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue that is 
evidencing of frequent recurrences.  Lastly, a 20 percent 
disability rating is assigned under Diagnostic Code 7336 for 
hemorrhoids that are present with persistent bleeding with 
secondary anemia, or with fissures. See 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2007).  The Board observes that a 20 
percent disability evaluation is the highest rating available 
under Diagnostic Code 7336. Id.  

In terms of analyzing the appellant's claim, the post-service 
medical evidence of record reveals that the appellant has 
experienced hemorrhoid symptomatology intermittently from 
1972 to the present; and that this symptomatology has 
included bleeding and pain. See VA medical records dated from 
1972 to 2001 and from September 2002 to February 2007.  In 
terms of records the Board finds particularly probative dated 
prior to 2001, the Board observes that an August 1997 VA 
medical record reveals that the appellant underwent 
laboratory testing that included hemoglobin and hematocrit 
testing.  At the time of his August 1997 blood test, the 
appellant's hemoglobin was reported to be 14.2 g/dL and his 
hematocrit was 42.8 percent. August 1997 VA medical records.  
There was no diagnosis of anemia.     

Subsequent to the submission of his VA application for 
compensation in December 2001, the appellant was afforded a 
VA general medical examination during which he reported 
having hemorrhoids that protruded and caused discomfort with 
chronic itching. See April 2002 examination report, p. 2.  At 
that time, the appellant also reported that while he 
initially experienced bleeding associated with his 
hemorrhoids, the bleeding had stopped approximately seven to 
eight years prior to his examination (i.e., in approximately 
1994 or 1995).  Physical examination at that time revealed 
that the appellant had two external hemorrhoid tags, but no 
prolapse. Id.   

Thereafter, in August 2005, the appellant testified at a 
hearing before the Board.  
At that time, he reported experiencing increasing 
symptomatology in regards to his service-connected disability 
in that he had both internal and external hemorrhoids. See 
August 2005 hearing transcript, p. 3.  The appellant 
indicated that while his internal hemorrhoids bled 
periodically, the external hemorrhoids bled at least every 
other day and resulted in blood being deposited on his 
clothing. Id., pgs. 3, 5.  He also reported that he currently 
received medical treatment for his hemorrhoids from two 
separate VA medical facilities for this condition and that 
these records were not contained in the claims file. Id., 
pgs. 6-7.  In light of this testimony, the Board remanded the 
case to the RO for the purpose of obtaining the appellant's 
outstanding medical records and to afford the appellant a new 
VA examination. May 2007 BVA decision.  

Subsequently, VA medical records dated from September 2002 to 
February 2007 were associated with the claims file; and the 
appellant was afforded a new VA examination in May 2008.  The 
appellant's most recent VA medical records essentially reveal 
that he has a long history of hemorrhoids. See records, to 
include February 2005 VA medical record (the appellant had 
been seen with complaints of "painful bright red bleeding 
hemorrhoids [for] years").  The records specifically show 
that the appellant underwent a sigmoidoscopy in April 2005 
that revealed his hemorrhoids were considered to be moderate 
in severity. VA medical records dated in April 2005.  The 
April 2005 VA records also contain a list of the appellant's 
"latest CBC" results that included tests for hemoglobin and 
hematocrit.  These test results show that the appellant was 
found to have hemoglobin values of 14.8 g/dL in December 2003 
and 13.9 g/dL in October 2004.  In addition, the appellant's 
hematocrit values were reported as 46.0 percent in December 
2003 and 41.8 percent in October 2004. Id.  Again, there was 
no diagnosis of anemia based on these laboratory findings.
   
A review of the May 2008 VA examination report reveals that 
the VA examiner had access to the appellant's claims file and 
medical records and reviewed those records prior to issuing 
his medical opinion. May 2008 examination reports, p. 1.  
During the examination, the appellant reported experiencing 
hemorrhoids that were intermittent with remissions four or 
more times a year, and that flared up from time to time. Id., 
pgs. 1-2.  He complained of frequent rectal bleeding, itching 
and pain associated with his hemorrhoids; but denied 
symptomatology that included burning, diarrhea, tenesmus, 
swelling and fecal incontinence. Id., p. 2.  Physical 
examination revealed that the appellant had moderate external 
hemorrhoids that measured 3.0 x 1.3 cm and 0.5 x 1.0 cm, 
without evidence of thrombosis, bleeding, fissures, excessive 
redundant tissue, fistula, strictures or rectal prolapse. 
Id., p. 3.  In addition, the examiner found no evidence of an 
impaired sphincter. Id.  In terms of laboratory tests, the 
examiner indicated his review of the appellant's April 2005 
VA medical records and his sigmoidoscopy that revealed 
moderate external/internal hemorrhoids. Id., pgs. 3-5.  
Thereafter, he diagnosed the appellant with external 
hemorrhoids. Id., p. 5.   

Thus, a complete review of the evidence discussed above 
reveals that while the appellant reports experiencing 
frequent bleeding, itching and pain associated with his 
service-connected hemorrhoids, his hemorrhoids are (1) 
neither large or thrombotic, (2) have not been shown to be 
irreducible and (3) are not evidenced by excessive redundant 
tissue.  In addition, the evidence shows that the appellant 
is not anemic (and therefore the appellant's hemorrhoid 
bleeding does not result in secondary anemia); nor has he 
been diagnosed with having hemorrhoid fissures.
As such, despite the appellant's assertions that his 
disability is more severe than is currently evaluated, the 
Board finds no indication in his post-service medical records 
that his symptoms warrant a compensable disability rating 
under Diagnostic Code 7336. 

In making this decision, the Board has reviewed VA's Schedule 
of Disability Ratings for the purpose of determining whether 
a compensable evaluation is available pursuant to a different 
diagnostic code.  However, the Board finds that the 
appellant's symptomatology does not warrant such an 
evaluation when reviewed under the criteria pertaining to the 
digestive diagnostic codes.    

Lastly, the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1).  In this regard, the 
appellant has not identified any specific factors which may 
be considered to be exceptional or unusual.  Although the 
appellant argues that he experiences pain associated with his 
service-connected disorder, there is no evidence that he 
requires frequent or lengthy periods of hospitalization for 
his hemorrhoids.  In addition, there is no evidence of any 
finding of exceptional limitation beyond that contemplated by 
VA's Schedule of Disability Ratings.  Therefore, the Board 
finds that the noncompensable evaluation presently assigned 
adequately reflects the clinically established impairment 
experienced by the appellant; and referral for extraschedular 
consideration is not warranted.  As such, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for an increased rating. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An initial compensable disability rating for hemorrhoids is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


